Citation Nr: 0813440	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-42 474	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an effective date earlier than September 28, 
2001, for the award of a total disability rating based on 
individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1987 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2006, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in March 2007.

The Board notes that the March 2007 remand also, in essence, 
requested that the veteran clarify whether he was raising 
specific claims other than the issue developed for appellate 
review.  In correspondence dated in July 2007, apparently in 
response to that request, the veteran reiterated his 
contention that a review of ratings from 1996 to 1998 
demonstrated his neck disability was severe enough to warrant 
a TDIU rating.  It is significant to note that in 
correspondence dated in March 1998 the veteran requested his 
appeal be withdrawn if he were awarded an increased 
60 percent rating for his neck disability.  A March 1998 
rating decision granting an increased 60 percent rating noted 
the award was considered a full resolution of the appeal.  As 
the veteran has raised no specific claim that may be 
construed as inextricably intertwined with the issue on 
appeal, the Board finds no further action is required prior 
to appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's claim for entitlement to TDIU was received 
by VA on September 28, 2001.

3.  VA rating action in April 2003 established entitlement to 
TDIU effective from September 28, 2001.

4.  There is no evidence of any earlier unadjudicated formal 
or informal claims; there is no factually ascertainable 
evidence demonstrating the veteran was unemployable due to 
his service-connected disabilities within the year prior to 
the date of receipt of his claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 28, 
2001, for the award of entitlement to TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in March 2007.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The March 2007 VCAA 
notice also addressed these matters.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Although the veteran has 
reported that he was denied entitlement Social Security 
Administration (SSA) disability benefits and the records 
associated with that claim are not of record, there is no 
indication that any records maintained by SSA include 
evidence pertinent to the present issue on appeal.  As the 
evidence associated with that claim was apparently 
insufficient to award SSA disability benefits, there is no 
reasonable expectation that they contain any evidence to 
substantiate this claim.  

The Board also notes that efforts to obtain the veteran's VA 
Vocational Rehabilitation and Education folder were 
unsuccessful and that correspondence dated in December 2007 
reported the records could not be located.  Further attempts 
to obtain additional evidence would be futile.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Earlier Effective Date Claim
Pertinent Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2007).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. At 421.

Factual Background and Analysis

A review of the available record shows that in June 1995 the 
veteran, among other things, asserted that his overall 
disability picture warranted vocational rehabilitation due to 
neck and leg disorders.  In correspondence dated in March 
1998 the veteran requested his appeal be withdrawn if he were 
awarded an increased 60 percent rating for his neck 
disability.  A March 1998 rating decision granting an 
increased 60 percent rating noted the award was considered a 
full resolution of the appeal.  The veteran's service-
connected disabilities at that time included a 60 percent 
rating for degenerative disease disc of the cervical spine 
with herniated nucleus pulposus at C5-6 effective from August 
13, 1997, and a 10 percent rating for Osgood-Schlatter's 
disease of the left knee effective from April 20, 1991.  The 
combined service-connected disability rating was 60 percent.  
The veteran was notified of the rating decision at his 
address of record by correspondence dated April 1, 1998.  

On April 17, 1998, the RO received the veteran's application 
for TDIU.  It was noted that he had last worked as a truck 
driver in May 1996.  In an October 1999 rating decision the 
RO denied entitlement to TDIU.  The veteran was notified at 
his address of record by correspondence dated October 18, 
1999.  VA medical records dated from July 2000 to September 
2001 show treatment for a cervical spine disorder without 
opinion as to any affect on employment.  

In correspondence dated September 28, 2001, the veteran's 
service representative stated the veteran had requested a 
claim be initiated to establish an increased evaluation based 
upon individual unemployability.  A VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, signed by the veteran on September 26, 2001, 
was submitted in support of the claim.  It was noted he last 
worked in May 1996.

A June 2002 private medical report provided a diagnosis of 
cervical spondylosis with stenosis.  It was the opinion of 
the physician that the veteran should avoid heavy work that 
involved his neck with bending, stooping, lifting, looking 
upward, and looking across.  

A September 2002 report noted the veteran had been 
incarcerated at a state prison since February 23, 2001.  
There was no information as to the date of actual release.  

VA orthopedic examination in March 2003 included diagnoses of 
neck pain and left Osgood-Schlatter's disease status post 
ossicle resection with mild local surgical symptoms.  It was 
the opinion of the examiner that the veteran remained able to 
perform average employment in a civil occupation.  An April 
2003 psychiatric examination included an Axis I diagnosis of 
depression, not otherwise specified.  It was the examiner's 
opinion that service connection should be established because 
of the ambiguity of the medical treatment provided to the 
veteran over the years.  The physician stated that due to his 
depression and the potential for further deterioration of his 
neck disorder the veteran was unemployable at that time.  It 
was further noted that he could still benefit from vocational 
rehabilitation because he had potential and abilities, but 
that there was no potential for full-time employment.  

In an April 2003 rating decision the RO, among other things, 
granted entitlement to service connection for depression, 
assigned a 50 percent rating effective from April 25, 2002, 
for vascular headaches, assigned a 50 percent rating 
effective from June 3, 2002, and for right knee 
patellofemoral syndrome, assigned a 10 percent rating 
effective from June 3, 2002.  The RO also granted entitlement 
to TDIU effective from September 28, 2001, the date of the 
veteran's claim.

In his August 2003 notice of disagreement the veteran 
asserted that the TDIU award should have been effective from 
August 17, 1997, the date he first met the schedular rating 
requirements for TDIU.  He also reported that he had not 
received notice of the October 1999 rating decision and that 
if he had he would have appealed the determination.

At personal hearings in July 2005 and November 2006 the 
veteran testified that he had been unemployable since May 
1996 because of his service-connected disabilities and 
requested his TDIU award be effective from that date.  He 
stated he had not received notice of the October 1999 rating 
decision denying entitlement to TDIU and implied it may have 
been lost by other members of his household.  

In a July 2007 statement in support of his claim the veteran 
asserted, in essence, that he had been unemployable because 
of his neck disability since 1996.  He reiterated his claim 
that he had not received a copy of the October 1999 rating 
decision denying entitlement to TDIU.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the award of 
entitlement to TDIU is not warranted.  Although the veteran 
stated he did not receive notice of the October 1999 rating 
decision denying his claim for entitlement to TDIU, the 
evidence clearly shows notice was mailed to the veteran at 
his address of record.  The notice was not returned as 
undeliverable and under applicable law the veteran is 
considered to have been adequately notified.  

The veteran's claim leading to the award of entitlement to 
TDIU was received by the RO on September 28, 2001, and there 
is no indication of an unadjudicated formal or informal claim 
for TDIU prior to that date.  There is also no factually 
ascertainable evidence demonstrating the veteran was 
unemployable as a result of his service-connected 
disabilities in the year prior to the receipt of that claim.  
In fact, it was the opinion of the March 2003 VA examiner 
that the veteran remained able to perform average employment 
in a civil occupation.  There have been no specific claims, 
nor is there any indication by the record, that a prior 
rating action should be revised due to clear and unmistakable 
error.  The October 1999 denial of TDIU is final.  Therefore, 
the veteran's claim for entitlement to an earlier effective 
date must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an effective date earlier than September 28, 
2001, for the award of TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


